[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            JANUARY 18, 2007
                              No. 05-16856                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00182-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

JORGE ENRIQUE BELLO TERRIQUEZ,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 18, 2007)

Before ANDERSON, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:

     Jorge Enrique Bello Terriquez appeals, as unreasonable, his 135-month
concurrent sentences imposed pursuant to his guilty plea for possessing with the

intent to distribute 5 kilograms or more of cocaine while on board a vessel subject

to the jurisdiction of the United States and for conspiring to do those activities, in

violation of 46 App. U.S.C. § 1903(a),(g), and (j) and 21 U.S.C. § 960(b)(1)(B)(ii).

Terriquez argues that the district court did not give “fair consideration” to any

factors other than the advisory Guideline range and maintains that the district

court’s general reference to 18 U.S.C. § 3553(a), followed by the imposition of a

Guidelines sentence, did not satisfy its “statutory duty” to consider the § 3553(a)

factors.

       We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005).

The district court’s imposition of a sentence and our reasonableness inquiry are

guided by the factors outlined in § 3553(a). United States v. Talley, 431 F.3d 784,

786 (11th Cir. 2005); Winingear, 422 F.3d at 1246. The § 3553(a) factors take into

account:

        (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need to reflect the seriousness
       of the offense, to promote respect for the law, and to provide just
       punishment for the offense; (3) the need for deterrence; (4) the need to
       protect the public; (5) the need to provide the defendant with needed
       educational or vocational training or medical care; (6) the kinds of
       sentences available; (7) the Sentencing Guidelines range; (8) pertinent
       policy statements of the Sentencing Commission; (9) the need to

                                           2
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786. “[T]here is a range of reasonable sentences from which

the district court may choose.” Id. at 788. While a sentence within the advisory

Guidelines range is not, per se, a reasonable sentence, we ordinarily expect such a

sentence to be reasonable. Id. at 787-88. The burden of establishing that the

sentence is unreasonable in light of the record and the § 3553(a) factors lies with

the party challenging the sentence. Id. at 788. The district court is not obligated to

specifically address and analyze every § 3553(a) factor on the record. United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Rather, the district court’s

statement that it has considered those factors is sufficient. Id. at 1330.

      In this case, the district court heard Terriquez’s arguments at sentencing,

expressly considered the § 3553(a) factors, including the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment, and found that a sentence at the low end of the Guideline range was

appropriate to satisfy the purposes of sentencing. Thus, Terriquez’s sentence was

reasonable. See Scott, 426 F.3d at 1330.

      Upon review of the record and consideration of the parties’ briefs, we affirm

Terriquez’s sentences.

      AFFIRMED.

                                           3